ORDER
On receipt and consideration of a petition for review filed in the above-styled case and *1321cross-petition for enforcement filed by the National Labor Relations Board (see case reported at 228 N.L.R.B. No. 113e (1977)); and
Finding in the whole record substantial evidence to uphold the Board’s finding that these two near-by, closely related plants constituted an appropriate bargaining unit (without necessarily being the only appropriate bargaining unit possible); and
Finding no arbitrary or capricious action on the part of the Board in its determination,
The order of the Board is hereby enforced.